68 F.3d 459
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Crystal A. BLUE, Plaintiff-Appellant,v.CSX TRANSPORTATION, INCORPORATED, Defendant-Appellee.
No. 94-2616.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 31, 1995.Decided:  Oct. 17, 1995.

Crystal A. Blue, Appellant Pro Se.
Jeanne Marie Phelan, WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland, for Appellee.
Before WILKINSON and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order entering summary judgment for Defendant in this employment discrimination action.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Blue v. CSX Transp., Inc., No. CA94-2368-S (D.Md. Dec. 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED